Case 2:20-cv-05243-AYS Document 1-2 Filed 10/30/20 Page 1 of 8 PageID #: 8




                     EXHIBIT A
FILED: QUEENS COUNTY CLERK 09/04/2020 10:53 AM                                                                                                                                                        INDEX NO. 715047/2020
NYSCEF DOC. Case
            NO. 1 2:20-cv-05243-AYS Document 1-2 Filed 10/30/20 Page 2RECEIVED
                                                                       of 8 PageID #: 9 09/04/2020
                                                                                NYSCEF:




                                                                                                                                                     Index            #
         SUPREME              COURT                OF THE               STATE              OF NEW                  YORK
                                                                                                                                                     Date         Filed:
         COUNTY              OF QUEENS
         ______________________________________                                                                     -------x
         MERCEDES                   GALLEGO
                                                                                                                                                     Plaintiff             designates

                                                                     Plaintiff(s),                                                                   Queens               County              as the      place
                                                                                                                                                     of venue.
                                   -against-

                                                                                                                                                     Basis           of    Venue:
                                                                                                                                                     Plaintiff's                 Residence



                                                                                                                                                     SUMMONS
         THE         STOP     & SHOP                SUPERMARKET                               COMPANY                    LLC

                                                                                                                                                     Plaintiff             resides            at:
                                                                                                                                                     4317         Rowne                 Street
                                                                     Defendant(s)·                                                                                        NY        11355
                                                                                                                                                     Queens,
         __________________________________ ----                                    ---             -- -                         X



                      YOU          ARE          HEREBY                  SUMMONED                            to answer            the        Complaint                  in this           action         and        to serve
         a copy       of    your      answer,              or,   if the      complaint               is not         served           with      this         summons,                    to    serve      a notice          of
         appearance           on      the      Plaintiff          s attorney              within       20      days      after        the      service            of      this     summons,                   exclusive
         of    the    day      of      service             (or     within           30      days           after      service           is     complete                   if     this         summons                is   not

         personally          delivered             to you          within       the         State      of New            York),             and       in     case         of     your         failure         to    appear
         or    answer,        judgment                 will        be       taken          against           you       by       default              for       the        relief             demanded               in    the
         complaint.


         Dated:       New      York,           New         York
                      September                3, 2020


                                                                                                                       Y       urs,     etc.




                                                                                                                       bMRANI                     & TAU                    , PC
                                                                                                                       By:        ALEX               A.      OMRANI,                     Esq.
                                                                                                                       Attorneys               for         Plaintiff(s)
                                                                                                                        Office         &     Post           Office         Address:
                                                                                                                       488       Madison                   Avenue,               20th        Floor
                                                                                                                       New           York,           NY        10022

                                                                                                                       (212)          714-1515
                                                                                                                       File      #: 200184




         See      Rider




                                                                                                           1 of 7
FILED: QUEENS COUNTY CLERK 09/04/2020 10:53 AM                                                    INDEX NO. 715047/2020
NYSCEF DOC. Case
            NO. 12:20-cv-05243-AYS Document 1-2 Filed 10/30/20 Page 3 RECEIVED
                                                                      of 8 PageID #: 10 09/04/2020
                                                                                NYSCEF:




         Defendant's          Address:




         THE       STOP      & SHOP      SUPERMARKET          COMPANY     LLC
         Service       Via   Secretary   of State




         PROMPTLY                FORWARD            THESE   DOCUMENTS     TO YOUR   INSURANCE   CARRIER




                                                                 2 of 7
FILED: QUEENS COUNTY CLERK 09/04/2020 10:53 AM                                                                                                                                      INDEX NO. 715047/2020
NYSCEF DOC. Case
            NO. 12:20-cv-05243-AYS Document 1-2 Filed 10/30/20 Page 4 RECEIVED
                                                                      of 8 PageID #: 11 09/04/2020
                                                                                NYSCEF:




         SUPREME                  COURT                OF THE          STATE            OF       NEW YORK
         COUNTY                 OF QUEENS
                                                                                                                 --------x
         MERCEDES                      GALLEGO

                                                                                                                                                Index      #
                                                                      Plaintiff(s),
                                                                                                                                                Date      Filed:

                                      -against-

                                                                                                                                                VERIFIED
         THE          STOP        & SHOP               SUPERMARKET                           COMPANY                     LLC                    COMPLAINT
                                                                      Defendant(s).
         ---------                                                                                                            x




                         Plaintiff(s),            by    and       through          attorneys,          OMRANI                 & TAUB,              PC,    allege(s)        the     following


         upon         information               and    belief:


                         1.              That     at all      times      relevant          herein,         the     plaintiff,         MERCEDES                 GALLEGO,                     was    and


         still       is a resident          of the       County         of     Queens,           State       of New           York.


                         2.              That     at all      times         relevant       herein,         the      defendant,            THE       STOP       & SHOP


         SUPERMARKET                              COMPANY                   LLC,       was       and     still     is a duly          registered         domestic         corporation


         organized              under,      and        existing       by      virtue      of,    the     laws       of the        State    of New          York.


                         3.              That     at all      times         relevant       herein,         the      defendant,            THE       STOP       & SHOP


         SUPERMARKET                              COMPANY                   LLC,       was       and     still     is a duly          registered         foreign       corporation



         lawfully             doing      business            in the    State        of New         York.


                         4.              That      at all     times         relevant       herein,         the      defendant,            THE       STOP       & SHOP


         SUPERMARKET                              COMPANY                   LLC,       was       and     still     is a duly          registered         limited       liability       company


         organized              under,      and        existing       by      virtue      of,    the     laws       of the        State    of New          York.


                         5.              That      at all     times         relevant       herein,           the    defendant,            THE       STOP           & SHOP


         SUPERMARKET                              COMPANY                   LLC,       was       and     still     is a duly          organized          partnership             existing         and



         doing         business          under         the    laws     of,     and     within,         the       State       of New       York.




                                                                                                       3 of 7
FILED: QUEENS COUNTY CLERK 09/04/2020 10:53 AM                                                                                                                                              INDEX NO. 715047/2020
NYSCEF DOC. Case
            NO. 12:20-cv-05243-AYS Document 1-2 Filed 10/30/20 Page 5 RECEIVED
                                                                      of 8 PageID #: 12 09/04/2020
                                                                                NYSCEF:




                       6.               That      at all      times       relevant          herein,          the    defendant,              THE        STOP               & SHOP


         SUPERMARKET                            COMPANY                    LLC,       was       and     still      is a sole            proprietorship                duly        organized,



         existing           and    doing        business          under         the     laws     of,    and        within,         the      State     of New              York.


                       7.               That      at all      times       relevant          herein,          the    defendant,              THE        STOP               & SHOP


         SUPERMARKET                            COMPANY                    LLC,       was       and     still      is a duly            organized          partnership                existing               and



         doing       business            under        the     laws     of,     and    within,          the      State        of New          York.


                       8.               That      at all      times       relevant          herein,          the    defendant,              THE        STOP               & SHOP


         SUPERMARKET                            COMPANY                    LLC,       did      business            within         the      State     of New               York.


                       9.               That      at all      times        relevant         herein,          the    defendant,              THE        STOP               & SHOP


         SUPERMARKET                            COMPANY                    LLC,       did      business,            and      derived          substantial                 revenue         from          goods


         used       or consumed,                 or services           rendered,            within          in the        State     of New            York.


                        10.             That      at all      times        relevant         herein,          the    defendant,              THE        STOP               & SHOP


         SUPERMARKET                            COMPANY                    LLC,       did      and     still       does      derive         substantial              revenue          from            real



         property           leased,        subleased,             rented        or sold        in the        State        of New           York.


                        11.             That      on        or about         February          24,     2020,         and      at all      times       relevant             herein,        the



         defendant,               THE      STOP             & SHOP            SUPERMARKET                            COMPANY                    LLC,        was           the     owner         of,     or had


         exclusive            custody           and     control        over       a certain          real       property,          or portions            thereof,              including              the



         building           structures           and        appurtenances               thereupon,               located          on,     at or about               the    premises          commoñly


         known         and        identified           as 460        Franklin           Avenue,             Franklin          Square,          New        York            , more      specifically


         the     interior         of    said     building         used        as a supermarket,                     (hereinafter             referred          to as "Premises").


                        12.             That      on        or about         February          24,     2020,         and      at all       times      relevant             herein,        the



         defendant,               THE      STOP             & SHOP            SUPERMARKET                            COMPANY                    LLC,          its     agents,        servants,               and/or



         employees,               operated            the     aforesaid         Premises.


                        13.              That      on       or about         February          24,     2020,         and      at all       times      relevant             herein,        the



         defendant,               THE      STOP             & SHOP            SUPERMARKET                            COMPANY                       LLC,       its     agents,        servants,               and/or



         employees,               occupied            the     aforesaid           Premises.
                                                                                                       4 of 7
FILED: QUEENS COUNTY CLERK 09/04/2020 10:53 AM                                                                                                                                       INDEX NO. 715047/2020
NYSCEF DOC. Case
            NO. 12:20-cv-05243-AYS Document 1-2 Filed 10/30/20 Page 6 RECEIVED
                                                                      of 8 PageID #: 13 09/04/2020
                                                                                NYSCEF:




                      14.           That       on     or about             February           24,     2020,         and    at all       times     relevant          herein,      the



         defendant,           THE      STOP           & SHOP                SUPERMARKET                             COMPANY                  LLC,         its    agents,      servants,          and/or



         employees,           managed              the     aforesaid           Premises.


                      15.           That       on     or about             February           24,     2020,         and    at all       times     relevant          herein,      the



         defendant,           THE      STOP           & SHOP                SUPERMARKET                             COMPANY                  LLC,         its    agents,      servants,          and/or



         employees,           controlled             the       aforesaid          Premises.


                      16.           That       on     or about             February           24,     2020,         and    at all       times     relevant          herein,      the



         defendant,           THE      STOP           & SHOP                SUPERMARKET                             COMPANY                  LLC,         its    agents,      servants,          and/or



         employees,           maintained                 the    aforesaid          Premises.


                      17.           That       on     or about             February           24,     2020,         and    at all       times     relevant          herein,      the



         defendant,           THE      STOP           & SHOP                SUPERMARKET                             COMPANY                  LLC,         its    agents,      servants,          and/or



         employees,           leased         the     aforesaid             Premises.


                        18.         That       on     or about             February           24,     2020,         and    at all       times     relevant          herein,       the



         defendant,           THE      STOP           & SHOP                SUPERMARKET                             COMPANY                  LLC,         its    agents,      servants,          and/or



         employees,           made         special         use      of the        aforesaid           Premises.


                        19.         That       on     or about             February           24,     2020,         and    at all       times     relevant          herein,       it was     the



         duty     of the      defendant,             THE         STOP          & SHOP               SUPERMARKET                           COMPANY                   LLC,       its     agents,


         servants,         and/or      employees,                 to maintain            said        Premises             or portions           thereof          in a reasonably             safe


         and    suitable       condition             and        repair      for    use      by      those      lawfully           thereat.


                      20.           That       on     or about             February           24,     2020,         and     for    a period         of time         prior     to said      date      and


         the    happening           of the         subject         incident,          there         existed         a hazardous,             defective           and/or       trap-like



         condition(s)          upon,         at or about             the     aforesaid              Premises.


                      21.             That     on        or about          February           24,     2020,         the    plaintiff,        MERCEDES                      GALLEGO,               was


         caused       to be injured                while        lawfully          present           upon      the     aforesaid           Premises,             as a result       of    coming


         into    contact       with      the       aforementioned                   dangerous,                defective,          hazardous           and/or         trap-like



         condition(s)           existing           thereat.
                                                                                                      5 of 7
FILED: QUEENS COUNTY CLERK 09/04/2020 10:53 AM                                                                                                                                                       INDEX NO. 715047/2020
NYSCEF DOC. Case
            NO. 12:20-cv-05243-AYS Document 1-2 Filed 10/30/20 Page 7 RECEIVED
                                                                      of 8 PageID #: 14 09/04/2020
                                                                                NYSCEF:




                      22.               That         by     reason          thereof,             the    plaintiff,            MERCEDES                       GALLEGO,                  was         caused       to


         sustain      painful,            permanent                  and         disabling             personal             injuries,         requiring            medical           care      and       treatment,


         and     resulting             in vocational                 and         functional             disability.


                      23.               That         the     foregoing                   occurrence              and        the    resulting           injuries           to the     plaintiff,


         MERCEDES                      GALLEGO,                      were          caused           solely       by         and     through           the joint           and    several          carelessness,


         recklessness,             negligence                     and/or          wanton            and      willful          disregard              on the        part     of the      defendants



         herein,      its    agents,            servants             and/or              employees,              and        without           any     negligence                on   the    part      of the


         plaintiff        contributing                 thereto.


                      24.                That        this     action             falls     within          one     or more              of the        exceptions             set forth         in    CPLR


         section          1602.        Plaintiff            defers         all     issues        of law          to the           Court       for     resolution            at the      time        of trial.


                      25.                That        by     reason          thereof,             the      plaintiff,          MERCEDES                       GALLEGO,                  has        been       damaged


         in a substantial                 sum        of money                to be determined                          by    the      court         and/or     a jury,          in excess           of the


         jurisdictional                limits        of     all     lower          courts        which           might            otherwise           have     jurisdiction                over      the     action.



                      WHEREFORE,                                            the      plaintiff          demands               judgment               against        the     defen          ants,     joint      and



         severally,          together              with       the        costs       and      disbursements                       of this      action        for     an apao                to be


         determined               by     the       court          and/or         a jury.


         Dated:       New          York,           New            York
                      September                    3, 2020




                                                                                                                                                ALE            A.     OMRANI,                  ESQ.




                                                                                                                 6 of 7
FILED: QUEENS COUNTY CLERK 09/04/2020 10:53 AM                                                                                                                                                   INDEX NO. 715047/2020
NYSCEF DOC. Case
            NO. 12:20-cv-05243-AYS Document 1-2 Filed 10/30/20 Page 8 RECEIVED
                                                                      of 8 PageID #: 15 09/04/2020
                                                                                NYSCEF:




         STATE              OF    NEW YORK                          )
                                                                    )                ss.:
         COUNTY                  OF    NEW YORK                       )




                        ALEX           A.      OMRANI,           ESQ.,            being       duly     sworn,            affirms           and       says        that:


                        He       is an attorney           duly        admitted             to practice            law     in the          State       of New              York           and     is a member


         of     the     firm      of    OMRANI               & TAUB,                  P.C.      in    the     within            action;             that        he      has        read        the     foregoing


         Summons                 and     Verified          Complaint                 and      knows         the      contents              thereof,             that      the       same         is true     to the


         best      of    his     own        knowledge,           except             as to     the    matters            therein            stated          to    be      alleged          on         information


         and      belief,        and    that     as to those              matters      he believes                them        to be true.


                        The       reason        this     verification               is not     made         by      the       plaintiffs            is that            plaintiffs          reside          and     are


         located         outside        the     county       wherein              he maintains              his     office.


                        The       source        of     deponent's             information              and        the     grounds             for      his       belief,           as to       those       matters


         stated         upon       information             and      belief,          are     statements             furnished               to      deponent                  by    plaintiff,            personal


         investigation                of this    matter         and        from      records         in deponent's                 file.


                        I affirm         the    foregoing           statements               to be true           under        the    penpties                         perj        ry.


         Dated:         New        York,        New      York
                         September              3, 2020




                                                                                                                    ALEX             A.     OMRANI,                      ESQ.




                                                                                                     7 of 7
